Citation Nr: 0914954	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1968.  The Veteran has served in the Georgia Army 
National Guard from approximately August 1976 to January 
2002.  

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in March 2009.  A transcript of the hearing is of 
record.

As an initial matter, VA treatment records and private 
medical evidence were added to the file since the last 
supplemental statement of the case and did not include a 
waiver.  The Board has, accordingly, reviewed the additional 
evidence but finds that there is no prejudice in proceeding 
with consideration of this case without affording the RO an 
opportunity to issue a supplemental statement of the case.  

Of note, the records submitted pertain to claims related to 
his skin, hearing and wrist disorders.  None of these issues 
are currently before the Board.  Therefore, the Board will 
proceed to adjudicate the claims.


FINDINGS OF FACT

1.  A left knee disorder was not shown in service or for many 
years thereafter, and is not related to service.

2.  A disorder of the right knee is not currently shown.




CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  A right knee disorder was not incurred in or aggravated 
by active service, and is not currently shown.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Active military, naval, or air service includes any period of 
active duty training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24) (2008); see 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.
 
Finally, service connection may be granted only for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As a preliminarily matter, as part of this appeal, the 
Veteran testified at a hearing before the Board in March 
2009.  There, he reported that while stationed in Vietnam in 
late 1967, he injured both knees when getting out of a truck.  
He further explained that he now felt pain in both knees and 
often needed a brace for support.  However, the left knee was 
the most problematic.  

The Veteran next recalled a vehicular incident while in the 
National Guard that cause injuries to both knees.  He also 
noted a second episode where he stepped into a hole while 
engaged in physical training.  Although he related that this 
incident occurred in August 2000, the treatment records 
indicate that the incident actually occurred in May 1982.  



Left Knee Disorder

Concerning his left knee, the Veteran's service treatment 
records indicate that in May 1968 he suffered an abrasion to 
his left knee that was periodically treated by changing the 
dressings, but there was no indication of any other 
underlying pathology.  Such treatment continued into June 
1968.  By July 1968, a resulting scar was observed to be 
tender, but there was no indication of an injury to the left 
knee itself.  

There was also no indication of an injury to the left knee at 
his separation physical examination in September 1968.  
Moreover, the Veteran filed a service connection claim for a 
stomach disorder in August 1969, but did not claim 
entitlement to service connection for a left knee disorder.  
Additionally, a VA examination in September 1969 noted no 
swelling, deformity or limitation of motion of the peripheral 
joints.

The Veteran's National Guard records indicate that in May 
1982, he was treated at a medical clinic after hurting his 
left leg after stepping in a hole during physical training.  
A follow-up evaluation in June 1982, noted no effusion or 
knee joint instability, which led to a diagnosis of a 
contusion, but no pathology to the knee itself.  Moreover, in 
subsequent periodic examinations in August 1982 and June 
1986, he did not mention a history of knee problems, and none 
were noted on upon examination.

In August 1986, the Veteran was again treated at an Army 
medical clinic after a vehicular accident caused a contusion 
on his left calf.  Although there was pain in the calf, the 
examination to the left knee was "unremarkable," and X-rays 
revealed no fracture.  In subsequent periodic examinations in 
October 1990, October 1994 and January 1999, he did not note 
a history of knee problems, and all examinations were normal.  

The first indication of an actual left knee disorder was not 
until August 2000, when he complained at a National Guard 
medical clinic of left knee pain when running.  At that time, 
he was diagnosed with chondromalacia patella and 
osteoarthritis, although the knee had good range of motion.  
This diagnosis was also documented in his National Guard 
physical profile that same month.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1968) and initial 
reported symptoms related to a left knee disorder in 2000 
(approximately a 32-year gap).  Furthermore, the Veteran 
underwent a number of periodic National Guard physical 
examinations in the meantime, where he did not report any 
left knee symptomatology. 

The Veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of a continued left knee disorder since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
symptomatology to the left knee for 32 years following active 
service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for 32 years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may also be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, however, the 
Board finds that the weight of the medical evidence does not 
attribute the Veteran's left knee disorder to active duty, 
despite his contentions to the contrary.    

Specifically, in this case, the service treatment records do 
not indicate that the Veteran suffered a left knee injury 
while in service.  Although there was evidence of a 
superficial abrasion in June 1968, there was no actual injury 
to the knee.  Moreover, when he hurt his leg in May 1982, he 
was diagnosed with a contusion rather than an injury to the 
knee.  Finally, in the third incident in August 1986, the 
injury was to his calf rather than his knee.  

Moreover, at his VA examination in April 2003, while the 
Veteran was diagnosed with status post left knee injury with 
residuals of pain and limited motion, the examiner did not 
identify the specific injury, nor did she establish a medical 
nexus relating his current disorder to active duty service.  
Further, no other evidence of record establishes such a 
nexus.  Therefore, no nexus between his current disorder and 
active duty service is shown.  

The Board has considered the Veteran's statements and sworn 
testimony.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, arthritis and chondromalacia of the knee are not the 
types of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, No. 06-0164 (March 3, 2009).

Finally, the Board notes that the Veteran was diagnosed with 
chondromalacia patella and osteoarthritis of the left knee 
during a period of INACTUDRA in August 2000 and was placed on 
a limited physical profile by the National Guard.  
Diagnoses of chondromalacia and osteoarthritis are not 
disorders that are the result of a specific injury while on 
ACTUDRA or INACDUTRA.  Therefore, the Board concludes that 
his diagnosed osteoarthritis or chondromalacia is not the 
result of active duty service while in the National Guard.

In sum, the service treatment records from the Veteran's 
period of active duty do not show a left knee disorder during 
active duty or for many years thereafter.  Moreover, a nexus 
between active duty and current left knee disorder has not 
been shown.  Finally, the current left knee disorder first 
shown during a time when the Veteran was not on active duty 
or ACDUTRA.  Thus, as the weight of the competent evidence is 
against the Veteran's claim, the Board is unable to grant the 
benefit sought.

Right Knee Disorder

With regard to the Veteran's claim for service connection for 
a right knee disorder, his service treatment records do not 
indicate that he was ever treated for a right knee disorder 
while on active duty service or while in the National Guard.  
Additionally, there were no observed disorders to his right 
knee during his separation physical examination or during the 
periodic physical examinations he underwent while in the 
National Guard.

Moreover, there is no indication of any other outpatient 
treatment for his right knee.  Most notably, when the Veteran 
underwent his VA examination in April 2003, the Veteran did 
not complain of a right knee disorder, nor was one observed 
by the examiner.  The Board notes that, for entitlement to 
compensation, the evidence must show the existence of a 
disability.  In the absence of an identified disease or 
injury, service connection may not be granted.  Brammer, 3 
Vet. App. at 225.

At this time, there is no competent evidence of a right knee 
disorder.  At best, there are complaints of symptomatology 
without underlying pathology.  Symptoms alone cannot be 
compensable without an in-service disease or injury to which 
the pain can be connected by competent evidence.  See 
Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  As a 
consequence, this appeal is denied.  

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claims.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained the service 
treatment records, as well as VA and private outpatient 
treatment records, and he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in March 2009.  

Moreover, the Board finds that a remand for a VA opinion is 
not in order.  While the evidence supports the first factor 
of 38 C.F.R. § 3.159(c)(4) (current disability and in-service 
occurrence), there is no competent evidence that the 
Veteran's knee disorder may be associated with active duty 
service.  

That is to say, there is no medical evidence suggesting a 
nexus.  Further, the Veteran's statements as to continuity of 
symptomatology are found to lack credibility given the 
specific findings of a normal left knee for many years after 
service separation.  In addition, the Board finds that the 
medical evidence of record is sufficient to make a decision 
on the claims.  Therefore, remand for a VA examination is not 
warranted.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


